IN THE UNITED STATES BANKRUPTCY COURT FOR THE WESTERN DISTRICT OF
StateplaceOKLAHOMA

In re:

§

§

Case No. 07-14678

AMS HEALTH SCIENCES, INC.,

§

Chapter 11

§
Debtor.

§

ORDER CONFIRMING AMS HEALTH SCIENCES, INC.'S FIRST AMENDED PLAN OF
REORGANIZATION, AS MODIFIED

BASED ON THE FINDINGS OF FACT AND CONCLUSIONS OF LAW ENTERED CONCURRENTLY
HEREWITH, IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED THAT:

A.

Pursuant to section 1129 of the Bankruptcy Code, this Confirmation Order shall
confirm the Plan, as modified by this Confirmation Order.  A copy of the Plan is
attached hereto
as Exhibit "1".

B.

To the extent that any objections, reservations of rights, statements, or
joinders to
Confirmation have not been withdrawn, waived, or settled prior to entry of this
Confirmation
Order or otherwise resolved as stated on the record of the Confirmation Hearing,
they are hereby
overruled on the merits.

ORDER CONFIRMING AMS HEALTH SCIENCES, INC.'S FIRST AMENDED PLAN OF
REORGANIZATION, AS MODIFIED

Page 1 of 15

626608 v3 (60170.00002.000)





C.

The Findings Of Fact And Conclusions Of Law Regarding AMS Health Sciences,
Inc. 's First Amended Plan of Reorganization, As Modified entered concurrently
with this
Confirmation Order shall  constitute findings of fact and conclusions of law
pursuant to
Bankruptcy Rule 7052, made applicable to the proceeding by Bankruptcy Rule 9014.
   All
findings of fact and conclusions of law announced by the Bankruptcy Court at the
Confirmation
Hearing are hereby incorporated herein for all purposes to the extent not
inconsistent herewith.
To the extent any finding of fact shall be determined to be a conclusion of law,
it shall be so
deemed, and to the extent any conclusion of law shall be determined to be a
finding of fact, it
shall be so deemed.

D.

The Plan, and any amendments, modifications or supplements thereto, including
those set forth in this Confirmation Order, and all Plan Exhibits and Plan
Documents and each of
their provisions are confirmed in each and every respect pursuant to section
1129 of the
Bankruptcy Code.

E.

The rights afforded in the Plan and the treatment of all Claims and Equity
Interests therein shall be, and hereby are, in exchange for and in complete
satisfaction, discharge,
and release of all Claims and Equity Interests of any nature whatsoever, against
AMS, its Estate,
the Assets, properties, or interests in property.  Except as otherwise provided
in the Plan, on the
Effective Date, all Claims against and Interests in AMS shall be satisfied,
discharged, and
released in full.    Reorganized Debtor shall not be responsible for any
pre-Effective Date
obligations of AMS, except those expressly provided for in the Plan.   Except as
otherwise
provided in the Plan, all Persons shall be precluded and forever barred from
asserting against
AMS, its Estate, Reorganized Debtor, Newco and any Professionals retained by AMS
and
Reorganized Debtor, the Assets, properties, or interests in property any event,
occurrence,

ORDER CONFIRMING AMS HEALTH SCIENCES, INC.'S FIRST AMENDED PLAN OF
REORGANIZATION, AS MODIFIED

Page 2 of 15

626608 v3 (60170.00002.000)





condition, thing, or other or further Claims or Causes of Action based upon any
act, omission, transaction, or other activity of any kind or nature that
occurred or came into existence prior to the Effective Date, whether or not the
facts of or legal bases therefor were known or existed prior to the Effective
Date; provided, however, that nothing herein shall affect the rights of any
Person to pursue a claim (as defined in section 101(5) of the Bankruptcy Code)
that arises after entry of this Confirmation Order against any Person liable to
such Person on account of such claim.

F.

Except as otherwise provided herein or in the Plan, upon the occurrence of the
Effective Date, AMS and Reorganized Debtor shall be discharged from all Claims
and Causes of
Action to the fullest extent permitted by section 1141 of the Bankruptcy Code,
and all holders of
Claims and Interests shall be precluded from asserting against AMS, Reorganized
Debtor, the
Assets, or any property dealt with under the Plan, any further or other Causes
of Action based
upon any act or omission, transaction, event, thing, or other activity of any
kind or nature that
occurred or came into existence prior to the Effective Date.

G.

Pursuant to sections 1123(a), 1141 (a) and 1142 of the Bankruptcy Code and the
provisions of this Confirmation Order, the Plan and all Plan-related documents
(including
without limitation, the Plan Exhibits and the Plan Documents) shall be, and
hereby are, valid,
binding and enforceable notwithstanding any otherwise applicable non-bankruptcy
law.

H. The following releases, exculpations, injunctions, and related provisions set
forth in Articles 10.03 through and including 10.08 of the Plan are hereby
approved and authorized in their entirety, and shall be effective without
further action upon the occurrence of the Effective Date:

a.   Releases by AMS and Reorganized Debtor.

Pursuant to section 1123(b) of the Bankruptcy Code, and except as otherwise
specifically provided in the Plan or any Plan Supplement, for good

ORDER CONFIRMING AMS HEALTH SCIENCES, INC.'S FIRST AMENDED PLAN OF
REORGANIZATION, AS MODIFIED

Page 3 of 15

626608 v3 (60170.00002.000)




and valuable consideration, including the service of the Released Parties to
facilitate the expeditious reorganization of the Debtor and the implementation
of the restructuring contemplated by the Plan, on and after the Effective Date,
the Released Parties are deemed released and discharged by the Debtor, the
Reorganized Debtor and the Estate from any and all claims, obligations, rights,
suits, damages, causes of action, remedies, and liabilities whatsoever,
including any derivative Claims asserted on behalf of the Debtor, whether known
or unknown, foreseen or unforeseen, existing or hereinafter arising, in law,
equity, or otherwise that the Debtor, the Reorganized Debtor, the Estate, or
their Affiliates, and any party who has standing to assert claims on behalf of
the foregoing parties, would have been legally entitled to assert in their own
right (whether individually or collectively) or on behalf of the Holder of any
Claim or Interest or other Entity, based on or relating to, or in any manner
arising from, in whole or in part, the Debtor, the Chapter 11 Case, the
purchase, sale, or rescission of the purchase or sale of any security of the
Debtor, the subject matter of, or the transactions or events giving rise to, any
Claim or Interest that is treated in the Plan, the business or contractual
arrangements between the Debtor and any Released Party, the restructuring of
Claims and Interests prior to or in the Chapter 11 Case, the negotiation,
formulation or preparation of the Plan and Disclosure Statement, or related
agreements, instruments, or other documents, upon any other act or omission,
transaction, agreement, event, or other occurrence taking place on or before the
Effective Date, other than Claims or liabilities arising out of or relating to
any act or omission of a Released Party that constitutes a failure to perform
the duty to act in good faith, with the care of an ordinarily prudent person and
in a manner the Released Party reasonably believed to be in the best interests
of the Debtor (to the extent such duty is imposed by applicable non-bankruptcy
law) where such failure to perform constitutes willful misconduct or gross
negligence.

b.   Exculpation.

Except as otherwise specifically provided in the Plan or any Plan Supplement, no
Exculpated Party shall have or incur, and each Exculpated Party is hereby
released and exculpated from any claim, obligation, cause of action, or
liability for any Exculpated Claim except for gross negligence or willful
misconduct, but in all respects such Entities shall be entitled to reasonably
rely upon the advice of counsel with respect to their duties and
responsibilities pursuant to the Plan. The Debtor and the Reorganized Debtor
(and each of their respective affiliates, agents, directors, officers,
employees, advisors, and attorneys) have, and upon Confirmation of the Plan
shall be deemed to have, participated in good faith and in compliance with the
applicable provisions of the Bankruptcy Code with regard to the distributions of
the securities pursuant to the Plan, and therefore are not, and on account of
such distributions shall not be, liable at any time for the violation of any
applicable law, rule or regulation governing the solicitation

ORDER CONFIRMING AMS HEALTH SCIENCES, INC.'S FIRST AMENDED PLAN OF
REORGANIZATION, AS MODIFIED

Page 4 of 15

626608 v3 (60170.00002.000)




of acceptances or rejections of the Plan or such distributions made pursuant to
the Plan.

c.

Releases by Holders of Claims and Equity Interests.

Except as otherwise specifically provided in the Plan or any Plan Supplement, on
and after the Effective Date, Holders of Claims and Interests (a) voting to
accept the Plan or (b) abstaining from voting on the Plan and electing not to
opt out of the release contained in this paragraph (which by definition, does
not include Holders of Claims and Interests who are not entitled to vote in
favor of or against the Plan), shall be deemed to have conclusively, absolutely,
unconditionally, irrevocably, and forever, released and discharged the Debtor,
the Reorganized Debtor and the Released Parties from any and all Claims,
Interests, obligations, rights, suits, damages, causes of action, remedies, and
liabilities whatsoever, including any derivative Claims asserted on behalf of
the Debtor, whether known or unknown, foreseen or unforeseen, existing or
hereafter arising, in law, equity or otherwise, that such Entity would have been
legally entitled to assert (whether individually or collectively), based on or
relating to, or in any manner arising from, in whole or in part, the Debtor, the
Debtor's restructuring, the Debtor's Chapter 11 Case, the purchase, sale, or
rescission of the purchase or sale of any security of the Debtor, the subject
matter of, or the transactions or events giving rise to, any Claim or Interest
that is treated in the Plan, the business or contractual arrangements between
the Debtor and any Released Party, the restructuring of Claims and Interests
prior to or in the Chapter 11 Case, the negotiation, formulation, or preparation
of the Plan and Disclosure, or related agreements, instruments, or other
documents, upon any other act or omission transaction, agreement, event or other
occurrence taking place on or before the Effective Date, other than Claims or
liabilities arising out of or relating to any act or omission of the Debtor, the
Reorganized Debtor or a Released Party that constitutes a failure to perform the
duty to act in good faith, with the care of an ordinarily prudent person and in
a manner the debtor, the Reorganized Debtor, or the Released Party reasonably
believed to be in the best interests of the Debtor (to the extent such duty is
imposed by applicable non-bankruptcy law) where such failure to perform
constitutes willful misconduct or gross negligence.

d.

Injunction as to Newco and the Plan Trustee.

In accordance with Article X of the Plan and Section 524 of the Bankruptcy Code,
the discharge provided by Section 1141 of the Bankruptcy Code shall act as an
injunction against the commencement or continuation of any action, employment of
process, or act to collect, offset or recover the Claims or Interests discharged
hereby. Except as otherwise expressly provided in the Plan or the Confirmation
Order, all Persons who have held, hold, or may hold Claims against the Debtor or
Interests in the Debtor will be permanently enjoined and precluded permanently,
on and after the

ORDER CONFIRMING AMS HEALTH SCIENCES, INC.'S FIRST AMENDED PLAN OF
REORGANIZATION, AS MODIFIED

Page 5 of 15

626608 v3 (60170.00002.000)




Effective Date, subject to the occurrence of the Initial Distribution Date and
subsequent Distribution Dates, from (i) commencing or continuing in any manner
any action or other proceeding of any kind with respect to any such Claim or
Interest against the Debtor or any of its respective successors, Newco, or the
Plan Trustee (ii) the enforcement, attachment, collection or recovery by any
manner or means of any judgment, award, decree or order against the Debtor or
any of its respective successors, Newco, or the Plan Trustee, on account of any
such Claim or Interest, (iii) creating, perfecting or enforcing any encumbrance
of any kind against any of the Debtor Newco, the Plan Trustee, or against its
respective property or interests in Property, or the Disbursing Agent, on
account of any such Claim or Interest, and (iv) asserting any right of setoff,
subrogation or recoupment of any kind against any obligation due to the Debtor
or against its property or interests in property, or the Disbursing Agent, on
account of any such Claim or Interest. The foregoing injunction will extend to
successors of the Debtor (including, without limitation Newco and the Plan
Trustee) and its respective properties and interests in property.

The injunction provided in this section of the Plan shall not release or enjoin
any claims against any of the individuals or entities enumerated therein with
respect to (a) fiduciary obligations under ERISA or any controlled group
liabilities under Title IV of ERISA or (b) police or regulatory activities of
governmental regulatory agencies.

e.   Injunction   as   to  the  Reorganized   Debtor  Pending  the  Business
Combination.

In accordance with Article X of the Plan and Section 524 of the Bankruptcy Code,
the discharge provided by Section 1141 of the Bankruptcy Code shall act as an
injunction against the commencement or continuation of any action, employment of
process, or act to collect, offset or recover the Claims or Interests discharged
hereby. Except as otherwise expressly provided in the Plan or the Confirmation
Order, all Persons who have held, hold, or may hold Claims against the Debtor or
Interests in the Debtor will be permanently enjoined and precluded permanently,
on and after the Effective Date, subject to the occurrence of the Initial
Distribution Date and subsequent Distribution Dates, from (i) commencing or
continuing in any manner any action or other proceeding of any kind with respect
to any such Claim or Interest against the Debtor or any of its respective
successors, Newco, or the Plan Trustee (ii) the enforcement, attachment,
collection or recovery by any manner or means of any judgment, award, decree or
order against the Debtor or any of its respective successors, Newco, or the Plan
Trustee, on account of any such Claim or Interest, (iii) creating, perfecting or
enforcing any encumbrance of any kind against any of the Debtor Newco, the Plan
Trustee, or against its respective property or interests in property, or the
Disbursing Agent, on account of any such Claim or Interest, and (iv) asserting
any right of setoff, subrogation or recoupment of any kind against

ORDER CONFIRMING AMS HEALTH SCIENCES, INC.'S FIRST AMENDED PLAN OF
REORGANIZATION, AS MODIFIED

Page 6 of 15

626608 v3 (60170.00002.000)




any obligation due to the Debtor or against its property or interests in
property, or the Disbursing Agent, on account of any such Claim or Interest. The
foregoing injunction will extend to successors of the Debtor (including, without
limitation Newco and the Plan Trustee) and its respective properties and
interests in property.

The injunction provided in this section of the Plan shall not release or enjoin
any claims against any of the individuals or entities enumerated therein with
respect to (a) fiduciary obligations under ERISA or any controlled group
liabilities under Title IV of ERISA or (b) police or regulatory activities of
governmental regulatory agencies.

f.    Injunction   as   to  the  Reorganized   Debtor  Pending  the  Business
Combination.

1)

Injunction Pending Business Combination.

Except as otherwise provided herein, as of the Effective Date, all entities that
have held, currently hold or may hold a Claim or other debtor liability against
the Debtor or an Equity Interest or other right of an equity security Holder in
the Debtor are enjoined from taking any of the following actions on account of
such Claims, debts, liabilities or Equity Interests: (i) commencing or
continuing, in any manner or in any place, any action or other proceeding
against the Debtor, the Reorganized Debtor, or their successors or property;
(ii) enforcing, attaching, executing, collecting or recovering in any manner any
judgment, award, decree or order against the Debtor, the Reorganized Debtor, or
their successors or property; (iii) creating, perfecting or enforcing any lien
or encumbrance against the Debtor, the Reorganized Debtor, or their successors
or property; (iv) asserting a setoff, or right of subrogation, or right of
recoupment of any kind against any Claim, debt, liability or obligation against
the Debtor, the Reorganized Debtor, or their successors or property; and (v)
from commencing or continuing any action, in any manner or in any place where
the foregoing does not comply with or is inconsistent with the provisions of the
Plan, and the Confirmation Order shall provide for such injunctions, provided
however that nothing herein shall prohibit the exercise of police or regulatory
powers by a state or federal governmental agency or the assertion of affirmative
defenses or cross claims against non-Debtor parties in any action brought by the
Debtor or the Plan Trustee.

2)

Injunction Related to Discharge.

Upon consummation of the Business Combination and the entitlement to a discharge
set forth above and subject to its occurrence, all Persons that have held,
currently hold or may have asserted, directly, indirectly, derivatively or
otherwise, a Claim, a cause of action or an Equity Interest or other right of a
Holder of an Equity Interest that is discharged, released or

ORDER CONFIRMING AMS HEALTH SCIENCES, INC.'S FIRST AMENDED PLAN OF
REORGANIZATION, AS MODIFIED

Page 7 of 15

626608 v3 (60170.00002.000)




terminated pursuant to Section 10.02 of the Plan, shall be deemed permanently
enjoined from (i) commencing or continuing, in any manner or in any place, any
action or other proceeding against the Debtor, the Reorganized Debtor, or their
successors or property; (ii) enforcing, attaching, executing, collecting or
recovering in any manner any judgment, award, decree or order against the
Debtor, the Reorganized Debtor, or their successors or property; (iii) creating,
perfecting or enforcing any lien or encumbrance against the Debtor, the
Reorganized Debtor, or their successors or property; (iv) asserting a setoff, or
right of subrogation, or right of recoupment of any kind against any Claim,
debt, liability or obligation against the Debtor, the Reorganized Debtor, or
their successors or property; and (v) from commencing or continuing any action,
in any manner or in any place where the foregoing does not comply with or is
inconsistent with the provisions of the Plan, and the Confirmation Order shall
provide for such injunctions, provided however that nothing herein shall
prohibit the exercise of police or regulatory powers by a state or federal
governmental agency.

g.   Release by the Committee of Laurus.

Except as otherwise specifically provided in the Plan or any Plan Supplement,
for good and valuable consideration, including Laurus Funding of the Cash
Distribution Amount and the implementation of the restructuring contemplated by
the Plan, on and after the Effective Date, the Committee is deemed to have
released Laurus from any and all claims, obligations, rights, suits, damages,
causes of action, remedies, and liabilities whatsoever, including any derivative
Claims asserted on behalf of the Debtor, whether known or unknown, foreseen or
unforeseen, existing or hereinafter arising, in law, equity, or otherwise that
the Committee has standing to assert on behalf of the Debtor or the Estate,
would have been legally entitled to assert in its own right or on behalf of the
Holder of any Claim or Interest or other Entity, based on or relating to, or in
any manner arising from, in whole or in part, the Debtor, the Chapter 11 Case,
the purchase, sale, or rescission of the purchase or sale of any security of the
Debtor, the subject matter of, or the transactions or events giving rise to, any
Claim or Interest that is treated in the Plan, the business or contractual
arrangements between the Debtor and any Laurus, the restructuring of Claims and
Interests prior to or in the Chapter 11 Case, the negotiation, formulation or
preparation of the Plan and Disclosure Statement, or related agreements,
instruments, or other documents, upon any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective
Date, other than Claims or liabilities arising out of or relating to any act or
omission of a Released Party that constitutes a failure to perform the duty to
act in good faith, with the care of an ordinarily prudent person and in a manner
Laurus reasonably believed to be in the best interests of the Debtor (to the
extent such duty is imposed by applicable non-

ORDER CONFIRMING AMS HEALTH SCIENCES, INC.'S FIRST AMENDED PLAN OF
REORGANIZATION, AS MODIFIED

Page 8 of 15

626608 v3 (60170.00002.000)





bankruptcy   law)   where   such   failure   to    perform   constitutes
  willful misconduct or gross negligence.

PostalCodeI.

In accordance with Bankruptcy Rules 2002 and 3020(c), within ten (10) business

days of the date of entry of this Confirmation Order, AMS shall serve the Notice
of Confirmation by United States mail, first class postage prepaid, by hand, or
by overnight courier service to all parties having been served with the
Confirmation Hearing Notice; provided, however, that no notice or service of any
kind shall be required to be mailed or made upon any holder of any Interest or
to any Person to whom AMS mailed a Confirmation Hearing Notice, but received
such notice returned marked "undeliverable as addressed," "moved, left no
forwarding address" or "forwarding order expired," or similar reason, unless AMS
has been informed in writing by such Person, or are otherwise aware, of that
Person's new address. Mailing of the Notice of Confirmation in the time and
manner set forth in the this paragraph shall be good and sufficient notice under
the particular circumstances and in accordance with the requirements of
Bankruptcy Rules 2002 and 3020(c), and no other or further notice is necessary.

J.

The entry of this Confirmation Order shall constitute authorization for AMS and

Reorganized Debtor to take or cause to be taken all actions necessary or
appropriate to implement all provisions of, and to consummate, the Plan prior
to, on and after the Effective Date and all such actions taken or caused to be
taken consistent with the terms of this Confirmation Order and the Plan shall be
deemed to have been authorized and approved by the Bankruptcy Court without
further approval, act or action under any applicable law, order, rule or
regulation.

K. This Confirmation Order shall constitute all approvals and consents required,
if any, by the laws, rules, and regulations of all states and any other
governmental authority with respect to the implementation or consummation of the
Plan and any documents, instruments, or

ORDER CONFIRMING AMS HEALTH SCIENCES, INC.'S FIRST AMENDED PLAN OF
REORGANIZATION, AS MODIFIED

Page 9 of 15

626608 v3 (60170.00002.000)





agreements, and any amendments or modifications thereto, and any other acts and
transactions referred to in or contemplated by the Plan, the Plan Documents, the
Disclosure Statement, and any documents, instruments, or agreements, and any
amendments or modifications thereto.

L. All transfers of property of AMS's Estate, including the issuance and
transfer of the new AMS Equity Interests, property of the estate and the Causes
of Action shall be free and clear of all liens, charges, Claims, encumbrances,
and other interests (collectively, the "Encumbrances"), except as expressly
provided in the Plan. Pursuant to sections 1141 (b) and (c) of the Bankruptcy
Code, all Operating Assets of AMS shall vest in Newco or its successors or
assigns, as the case may be, free and clear of all Encumbrances, except as
expressly provided in the Plan and Plan Documents. Such vesting does not
constitute a voidable transfer under the Bankruptcy Code or applicable
nonbankruptcy law.

M. Except as expressly permitted or otherwise specifically provided by this
Confirmation Order, all Persons holding Encumbrances and property of AMS's
estate arising under or out of, in connection with, or in any way relating to
AMS, or the operation of AMS's business prior to the Effective Date hereby are
forever barred, estopped and permanently enjoined from asserting against Newco,
the Plan Trust or Reorganized Debtor or their successors or assigns, property or
the Assets, such Persons' Encumbrances, except as expressly provided in the Plan
and Plan Documents. On the Effective Date, each creditor is authorized and
directed to execute such documents and take all other actions as may be
reasonably requested by Newco, Reorganized Debtor or the Plan Trustee at any
time to release the Encumbrances on the Assets, if any, as provided for herein,
as such Encumbrances may have been recorded or may otherwise exist.

ORDER CONFIRMING AMS HEALTH SCIENCES, INC.'S FIRST AMENDED PLAN OF
REORGANIZATION, AS MODIFIED

Page 10 of 15

626608 v3 (60170.00002.000)





N. All Persons are hereby forever prohibited and enjoined from taking any action
that would adversely affect or interfere with the ability of AMS to transfer the
Assets to Newco, the Plan Trust or Reorganized Debtor, as applicable, in
accordance with the terms of the Plan and this Confirmation Order.

O. A certified copy of this Confirmation Order may be filed with the appropriate
clerk and/or recorded with the recorder to act to cancel any of the Encumbrances
and other encumbrances of record.

P. This Confirmation Order is and shall be binding upon and govern the acts of
all Persons, including, without limitation, all filing agents, filing officers,
title agents, title companies, recorders of mortgages, recorders of deeds,
registrars of deeds, administrative agencies, governmental departments,
secretaries of state, federal and local officials, and all other Persons who may
be required by operation of law, the duties of their office, or contract, to
accept, file, register or otherwise record or release any documents or
instruments, or who may be required to report or insure any title or state of
title in or to any lease; and each of the foregoing Persons are hereby directed
to accept for filing any and all of the documents and instruments necessary and
appropriate to consummate the transactions contemplated by the Plan.

Q. Each rejection or assumption of an executory contract or unexpired lease
pursuant to Article 8.01 of the Plan will be legal, valid and binding upon AMS,
Reorganized Debtor, and all counterparties to such executory contract or
unexpired lease, all to the same extent as if such rejection or assumption had
been effectuated pursuant to an appropriate order of the Bankruptcy Court
entered before the Effective Date under section 365 of the Bankruptcy Code. Each
of the executory contracts and unexpired leases to be rejected or assumed is
deemed to be an executory contract or an unexpired lease, as applicable.

ORDER CONFIRMING AMS HEALTH SCIENCES, INC.'S FIRST AMENDED PLAN OF
REORGANIZATION, AS MODIFIED

Page 11 of 15

626608 v3 (60170.00002.000)





R. The Plan constitutes a motion for AMS to assume and to assign to Newco, as
set forth in the Plan, executory contracts and unexpired leases not rejected
pursuant to this Confirmation Order, including without limitation the
PostalCodePostalCode39th Street PostalCodeSale Contract, prior Order of this
Court, and Pass Through Contract (the "Assumed Contracts"). Thus, as provided
for in the Plan and this Confirmation Order, the Assumed Contracts shall be and
hereby are assumed and assigned to Newco as of the Effective Date.

S. At the election of Newco, as applicable, with respect to any monetary
defaults under any of the Assumed Contracts, the cure payments required by
section 365(b)(1) of the Bankruptcy Code shall be satisfied by: (i) payment of
the Cure Amount in Cash on the Effective Date or as soon thereafter as
practicable, or (ii) on such other terms as agreed to by the parties to the
Assumed Contract.

T. As detailed in Article 11.13 of the Plan, all Causes of Action shall, upon
the occurrence of the Effective Date, be retained by, and be vested in, the Plan
Trust for the benefit of Class 6. Nothing in this Confirmation Order or the
Plan, however requires the Plan Trust to prosecute any Causes of Action
(including, the Avoidance Actions). Except as otherwise provided in the Plan,
Plan Trustee retains all rights to commence, prosecute, settle or abandon such
Causes of Action shall be, and hereby are, preserved notwithstanding the
occurrence of the Effective Date.

U. No Person may rely on the absence of a specific reference in the Plan or the
Disclosure Statement to any Cause of Action against it as any indication that
the Plan Trustee will not pursue any and all available Causes of Action.

V. Pursuant to section 1125(e) of the Bankruptcy Code, AMS's transmittal of the
Plan solicitation materials as set forth herein, their solicitation of
acceptances of the Plan, and

ORDER CONFIRMING AMS HEALTH SCIENCES, INC.'S FIRST AMENDED PLAN OF
REORGANIZATION, AS MODIFIED

Page 12 of 15

626608 v3 (60170.00002.000)





Reorganized Debtor's issuance and distribution of securities pursuant to the
Plan are not and will not be governed by or subject to any otherwise applicable
law, rule, or regulation governing the solicitation or acceptance of a plan of
reorganization or the offer, issuance, sale, or purchase of securities except as
expressly provided for in the Plan.

W. Pursuant to section 1146(a) of the Bankruptcy Code, any transfer from AMS to
Reorganized Debtor or to any Person pursuant to, in contemplation of, or in
connection with the Plan or pursuant to: (1) the issuance, distribution,
transfer, or exchange of any debt, equity security, or other interest in AMS or
Reorganized Debtor; (2) the creation, modification, consolidation, or recording
of any mortgage, deed of trust, or other security interest, or the securing of
additional indebtedness by such or other means; (3) the making, assignment, or
recording of any lease or sublease; or (4) the making, delivery, or recording of
any deed or other instrument of transfer under, in furtherance of, or in
connection with, the Plan, including any deeds, bills of sale, assignments, or
other instrument of transfer executed in connection with the 39th Street Sale
Contract or any other transaction arising out of, contemplated by, or in any way
related to the Plan, shall not be subject to any document recording tax, stamp
tax, conveyance fee, intangibles or similar tax, mortgage tax, real estate
transfer tax, mortgage recording tax, Uniform Commercial Code filing or
recording fee, or other similar tax or governmental assessment, and the
appropriate state or local governmental officials or agents shall forego the
collection of any such tax or governmental assessment and to accept for filing
and recordation any of the foregoing instruments or other documents without the
payment of any such tax or governmental assessment.

X. All of the settlements and compromises contained or incorporated in the Plan
and this Confirmation Order, including without limitation, the settlement with
Laurus in Section 7.05

ORDER CONFIRMING AMS HEALTH SCIENCES, INC.'S FIRST AMENDED PLAN OF
REORGANIZATION, AS MODIFIED

Page 13 of 15

626608 v3 (60170.00002.000)





of the Plan, the settlement with Farmers in Section 7.06 of the Plan, and the
settlement with McCarty in Section 7.07 of the Plan (collectively, the
"Settlement Agreements"), meet the applicable standards under section 1123(b)(3)
of the Bankruptcy Code and Bankruptcy Rule 9019 for approval and implementation
and are hereby approved.

Y. On the Effective Date AMS is authorized to cause AMS Manufacturing, Inc. to
either cause Heartland Cup Corp. to transfer the Heartland Litigation or to
transfer the stock of Heartland (as elected by McCarty in accordance with the
settlement with McCarty in Section 7.07 of the Plan) free and clear of any
claims of the Debtor, the Reorganized Debtor, the Plan Trust, Laurus, and Newco,
but not otherwise. Additionally, pursuant to the Farmers Settlement, the Court
finds that the Farmers Notes1 are fully secured by an unavoidable, valid, and
perfected first priority lien on the Real Property to secure the Purchase Price
Amount.

Z. Pursuant to sections 105(a) and 1142 of the Bankruptcy Code, the Bankruptcy
Court shall retain and shall have exclusive jurisdiction over any matter: (a)
arising under the Bankruptcy Code; (b) arising in or related to the Chapter 11
Case, including without limitation the Plan and this Confirmation Order; or (c)
that relates to the matters set forth in Article 18.04 of the Plan.

AA. AMS is authorized to consummate the Plan at any time after the entry of this
Confirmation Order subject to satisfaction or waiver (by the required parties)
of the conditions precedent to the occurrence of the Effective Date set forth in
Articles 17.01 and 17.02 of the Plan.

IT IS SO ORDERED.

THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY

1 The capitalized terms in this sentence have the same meaning as set forth in
the settlement with Farmers in Section 7.06 of the Plan.

ORDER CONFIRMING AMS HEALTH SCIENCES, INC.'S FIRST AMENDED PLAN OF
REORGANIZATION, AS MODIFIED

Page 14 of 15

626608 v3 (60170.00002.000)




AS INDICATED AT THE TOP OF THE FIRST PAGE

SUBMITTED BY:

KANE RUSSELL COLEMAN & POSTALCODEPOSTALCODELOGAN PC

By:

Joseph A. Friedman

PostalCodePostalCodeTexas State Bar No. 07468280

OKWB Bar No. 11185

Gregory M. Zarin

PostalCodePostalCodeTexas State Bar No. 24060871

3700 PostalCodePostalCodeThanksgiving PostalCodeTower 1601
PostalCodePostalCodeElm Street PostalCodeDallas, PostalCodeTexas PostalCode75201
Telephone: (214) 777-4200 Telecopier: (214) 777-4299 CO-COUNSEL FOR THE DEBTOR
AND DEBTOR IN POSSESSION

APPROVED AS TO FORM: WARNER STEVENS, L.L.P.

By:

Michael D. Warner

David Cohen

PostalCodePostalCode301 Commerce Street

PostalCodePostalCodeSuite 1700

PostalCodePostalCodeFort Worth, PostalCodeTX PostalCode76102

CO-COUNSEL TO LAURUS MASTER FUND, LTD.

AND ITS AFFILIATES

ARENT FOX LLP BY:

Schuyler G. Carroll

Robert M. Hirsh

Heike M. Vogel

1675 Broadway

PostalCodePostalCodeNew York, PostalCodeNY PostalCode10019

COUNSEL FOR OFFICIAL COMMITTEE OF

UNSECURED CREDITORS OF AMS HEALTH

SCIENCES, INC.

ORDER CONFIRMING AMS HEALTH SCIENCES, INC.'S FIRST AMENDED PLAN OF
REORGANIZATION, AS MODIFIED

Page 15 of 15

626608 v3 (60170.00002.000)



